Case 3:20-mc-00043-NJR Document 2 Filed 06/04/20 Pageiof1 Page ID #4

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

IN RE:

Paul M. Storment, Jr.

310 East Washington Case Number: 20-mc-43-NJR
Belleville, IL 62220

an attorney,

NOTICE

A copy of an order of the Supreme Court of the State of Illinois, dated June 8, 2020,
suspending you from the practice of law for one year, with suspension stayed after five months
by a seven month period of probation effective June 8, 2020, has been received and filed in this
Court. Pursuant to Southern District of Illinois Local Rule 83.3(c)(2),

IT IS ORDERED that you show cause, within 30 days after service of this Notice, why
the imposition of similar discipline by this Court, consisting of suspension from the practice of
law in this Court until further order of the Court, would be unwarranted. If you fail to respond,
this Court will impose similar discipline.

Dated: June 4, 2020

BY ORDER OF THE COURT

 DaegnHen RAs

MARGARET M. ROBERTIE
Clerk of the Court

 

 
